In re: Leonard Chabert Ind. and Administrator of the Estate of the Minor Child, Leonard Charles Chabert, applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Terrebonne, 312 So.2d 343.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Now, therefore, the said Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send up forthwith to this Court, at the City of New Orleans, the record in duplicate of the case above entitled.